Appeal from a judgment of the County Court of Tioga County (Sgueglia, J.), rendered May 31, 2002, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to the crime of attempted criminal sale of a controlled substance in the third degree in satisfaction of a four-count indictment. Defendant was sentenced as a second felony offender to a prison term of SVa to 7 years. On appeal, defendant contends that the sentence imposed was harsh and excessive and should be reduced in the interest of justice. Although defendant points to his history of substance abuse, abusive upbringing and positive employment history in requesting a reduced sentence, we find no abuse of discretion or extraordinary circumstances warranting the reduction of the agreed-upon sentence in the interest of justice (see People v Kelly, 279 AD2d 891 [2001], lv denied 96 NY2d 802 [2001]; People v Oliver, 251 AD2d 749 [1998]).
Mercure, J.P., Peters, Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.